Title: From Thomas Jefferson to William Nelson, Jr., 29 March 1791
From: Jefferson, Thomas
To: Nelson, William, Jr.



Dear Sir
Philadelphia Mar. 29. 1791.

Your two favours of Nov. 22. and that of Feb. 4. came to hand during the session of Congress, and making part only of a very extensive subject, I was obliged to postpone it till Congress had risen. The laws also which you were so kind as to send have been received. Our collection stands thus at present.

The Collection of 1732.
The Revisal of 1748.

The Collection of 1768–1769.
The Chancellor’s revisal.



Laws of 1775. Dec.
1783. Oct.



1776. May and Oct.
1784. May and Oct.



1777. May. 5.
1785.Oct



1778. May and Oct.
1786. Oct.



1779. May and Oct.
1787. Oct.



1781. May and Nov.
1788. Oct.



1782. May and Oct.




1783. May



Those of the first column were recieved from you, except the Chancellor’s revisal. At present we want nothing but Purvis’s collection, and perhaps some little chasms in the preceding list which you are so kind as to promise to fill up. I inclose you a Bank postnote for the amount, being 38½ dollars, which any collector will give cash for. I think it will be unnecessary to trouble you for the inquisitions, injunctions, judgments, decrees &c. or any thing else in manuscript. The observations you have been so good as to make on the whole will serve as a clue to us whenever the subject shall come on. There was more appearance of this some little time ago, than at present. However it must come on at some time, and the wish was not to be obliged to stop proceedings till the laws on the subject should be collected. There is moreover a constant occasion for turning to the laws of the several states, and the want of them hitherto has been very inconvenient.
Accept my thanks for the care with which you have been so good as to attend to this matter & assurances of the esteem with which I have the honour to be Dear Sir Your most obedt. & most humble servt,

Th: Jefferson

